DETAILED ACTION
	The following is a response to the amendment filed 10/7/2022 which has been entered.
Response to Amendment
	Claims 1, 7, 8 and 10-26 are pending in the application. Claims 2-6 and 9 are cancelled and claims 21-26 are new.
	-The specification objection has been withdrawn due to applicant amending the specification accordingly. In response to applicant’s argument pertaining to the objection, it is agreed that 35 U.S.C. 101 et seq. does not require a summary of invention section but MPEP 608(a)(d) (per 37 CFR 1,77(b)) does suggest (recommend) how the specification should be arranged for examination clarity purposes. The examiner did indicate in the last two lines of objection that applicant should “clarify” or “amend” accordingly. So applicant could have just stated that no summary is being provided in the specification to clarify why a summary was missing.
	-The claim objection has been withdrawn due to applicant amending claim 11 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 19 accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.



Response to Arguments
Applicant’s arguments with respect to the Kreis in view of DE and EP further in view of WO have been fully considered and are persuasive.  The 103 rejection of claims 1-4 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-The claims seem to be narrowing the position of the hybrid module in the rear region using the term “solely”, however, it is unclear as to where support for the narrowing disclosure is described in the specification, please clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
-The claims seem to be narrowing the position of the hybrid module in the rear region using the term “solely”, however, it is unclear as to where support for the narrowing disclosure is described in the specification, please clarify.
Allowable Subject Matter
Claims 1, 7, 8 and 10-26 are allowed (via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an agricultural work machine having a front and rear axle; an internal combustion engine; at least one hybrid module; and a transmission device, wherein the engine and module are each operatively connected to the transmission device that is absorbing both output power from the engine and module, the machine is transfers the output power from engine and module together to rear axle to drive rear wheels of machine arranged on the axle, wherein the engine is positioned in a front region of machine, wherein the module is positioned in a rear region of machine being spatially arranged between the rear wheels, wherein a center of gravity of the module is located in an imaginary cylinder space formed by the rear wheels; wherein the module is integrated into or positioned on the rear axle; and wherein the machine separately supplies the output power of engine and module to transmission device and in combination with the limitations exactly as written in claim 1.
-(as to claim 16) an agricultural work machine having a front and rear axle; an internal combustion engine; at least one hybrid module; and a transmission device, wherein the engine and module are each operatively connected to the transmission device that is absorbing both output power from the engine and module, the machine is transfers the output power from engine and module together to rear axle to drive rear wheels of machine arranged on the axle, wherein the engine is positioned in a front region of machine, wherein the module is positioned in a rear region, wherein the machine separately supplies the output power of engine and module to transmission device, wherein an output shaft of engine and an output shaft of module are connected to each other so as to transmit torque and jointly form a main output shaft in the rear region interacting with a plurality of consumers and wherein the module, viewed from the engine, is connected on a near side of at least one of the consumers to the main output shaft so that the at least one of consumers is supplied with combined power as needed from the engine and module and in combination with the limitations exactly as written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Suzuki et al 20200079433 (claim 2) shows that it is well known in the art to use a center of gravity of an electric drive unit to position the unit in the vicinity of a rear axle, however Suzuki lacks wherein the module is positioned in a rear region of an agricultural machine being spatially arranged between the rear wheels, wherein a center of gravity of the module is located in an imaginary cylinder space formed by the rear wheels; wherein the module is integrated into or positioned on the rear axle

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        November 4, 2022